


Exhibit 10.8


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of
August 1, 2014, by and between Jerry Winchester (the “Executive”) and Seventy
Seven Energy Inc., an Oklahoma corporation (the “Company”).
WHEREAS, the Executive is currently employed by the Company; and
WHEREAS, the Executive desires to continue to be employed by the Company and the
Company desires to continue to employ the Executive, all on the terms and
conditions set forth herein; and
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:
1.Term. The Executive’s employment with the Company pursuant to the terms of
this Agreement shall be effective as of July 1, 2014 (the “Effective Date”),
and, unless the Executive’s employment with the Company is terminated earlier
pursuant to Section 5 of this Agreement, shall continue until the third (3rd)
anniversary of the Effective Date, subject to extension by mutual agreement in
writing (the “Employment Term”); provided, however, that if during the
Employment Term a Change in Control (as defined in Section 5.4) occurs, the
Employment Term shall be automatically extended to the later of the expiration
of the then current Employment Term or the expiration of the Change in Control
Period at which time it will terminate. For purposes of this Agreement, the
“Change in Control Period” shall mean the twenty-four (24) month period
following the effective date of a Change in Control.
2.    Position and Duties.
2.1.    Position. During the Employment Term, the Executive shall serve as the
President and CEO of the Company, reporting to the Board of Directors of the
Company. In such position, the Executive shall have such duties, authority and
responsibility as shall be determined from time to time by the Board of
Directors of the Company, which duties, authority and responsibility are
consistent with the Executive’s position. The Executive shall, if requested,
also serve as a member of the Company’s board of directors (the “Board”) or as
an officer or director of any affiliate of the Company and shall provide
services to affiliates of the Company consistent with his position and duties,
in each case for no additional compensation.
2.2.    Duties. During the Executive’s employment with the Company, the
Executive shall devote substantially all of his business time and attention to
the performance of the Executive’s duties hereunder and will not engage in any
other business, profession or occupation for compensation or otherwise which
would conflict or interfere with the performance of such services either
directly or indirectly without the prior written consent of the Board.
Notwithstanding the foregoing, the Executive will be permitted to (a) with the
prior written consent of the Board

1



--------------------------------------------------------------------------------




(which consent will not be unreasonably withheld, conditioned or delayed), act
or serve as a director, trustee, committee member or principal of any type of
business, civic or charitable organization, and (b) purchase or own less than
five percent (5%) of the publicly traded securities of any publicly traded
entity; provided, that, such ownership represents a passive investment and that
the Executive is not a controlling person of, or a member of a group that
controls, such entity; provided further, that, the activities described in
clauses (a) and (b) do not materially interfere with the performance of the
Executive’s duties and responsibilities to the Company as provided hereunder,
including, but not limited to, the obligations set forth in this Section 2, or
otherwise violate the provisions of this Agreement.
3.    Place of Performance. The principal place of the Executive’s employment
shall be the Company’s principal executive office currently located in Oklahoma
City, Oklahoma; provided, that, the Executive may be required to travel on
routine Company business during the Employment Term.
4.    Compensation.
4.1.    Base Salary. Beginning as of the Effective Date, the Company shall pay
the Executive an annual rate of base salary of $890,000 in periodic installments
in accordance with the Company’s customary payroll practices, but no less
frequently than monthly. Each calendar year during the Employment Term, the
Company will review Executive’s performance and determine whether to adjust the
Executive’s annual base salary. Any adjustments are in the sole discretion of
the Company; provided, however, that any adjustment is subject to
Section 5.1(c), below. The Executive’s annual base salary, as in effect from
time to time, is hereinafter referred to as “Base Salary.”
4.2.    Annual Bonus.
(a)    The Executive shall have the opportunity to earn an annual bonus (the
“Annual Bonus”) pursuant to the terms of the Company’s bonus plan(s) available
to similarly-situated executives of the Company. The Company reserves the right
to amend or cancel any such bonus plan(s) at any time in its sole discretion,
subject to the terms of such plan and applicable law. The timing of any Annual
Bonus payment will be in accordance with the terms of such plan and applicable
law.
(b)    An Annual Bonus cannot be earned on a pro‑rata basis, and, except as
otherwise provided in Section 5, in order to be eligible to earn an Annual
Bonus, the Executive must be employed by the Company on the last day of the
applicable bonus year.

2



--------------------------------------------------------------------------------




4.3.    Long-Term Incentives. The Executive shall be eligible to receive annual
equity awards or other long-term incentives, if any, on such terms and
conditions and in such amounts as determined in the sole discretion of the
Compensation Committee of the Board.
4.4.    Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company for similarly-situated executives.
4.5.    Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on terms and conditions which are substantially
comparable to those applicable to similarly-situated executives of the Company,
in all cases to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Company reserves the right to amend or
cancel any Employee Benefit Plan at any time in its sole discretion, subject to
the terms of such Employee Benefit Plan and applicable law.
4.6.    Vacation; Paid Time‑off. During the Employment Term, the Executive shall
be entitled to 30 paid vacation days per calendar year (prorated for partial
years) in accordance with the Company’s vacation policies, as in effect from
time to time. The Executive shall receive other paid time‑off in accordance with
the Company’s policies for similarly-situated executives of the Company as such
policies may exist from time to time.
4.7.    Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out‑of‑pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures and the terms and conditions of this
Agreement.
4.8.    Indemnification.
(a)    In the event that the Executive is made a party or threatened to be made
a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by or on behalf of the Executive or the Company related to any contest
or dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law and the Company’s organizational documents from and against
any liabilities, costs, claims and expenses, including all reasonable costs and
expenses incurred in defense of any Proceeding (including reasonable attorneys’
fees). Reasonable costs and expenses incurred by the Executive in defense of
such Proceeding (including reasonable attorneys’ fees) shall be paid or
reimbursed by the Company in advance of the final disposition of such litigation
upon receipt by the Company of: (i) a written request for payment; (ii)
appropriate documentation evidencing the

3



--------------------------------------------------------------------------------




incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (iii) an undertaking adequate under applicable law made by or
on behalf of the Executive to repay the amounts so paid if it shall ultimately
be determined that the Executive is not entitled to be indemnified by the
Company under this Agreement; provided, however, that the timing of any such
payments or reimbursements shall be subject to the provisions of Section 21.3 of
this Agreement.
(b)    During the Executive’s employment with the Company and for a period of
six (6) years thereafter, the Company or any successor to the Company shall
purchase and maintain, at its own expense, directors’ and officers’ liability
insurance providing coverage to the Executive on terms that are no less
favorable than the coverage provided to other directors and similarly-situated
executives of the Company.
5.    Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided, however, that, unless otherwise provided
herein, either party shall be required to give the other party at least 60 days’
advance written notice of any termination of the Executive’s employment during
the Employment Term; and provided further that, the Company shall be permitted
to relieve the Executive of the Executive’s duties prior to the Termination Date
(and such action shall not constitute Good Reason). Upon termination of the
Executive’s employment during the Employment Term, the Executive shall be
entitled to the compensation and benefits described in this Section 5 and
Section 4.8 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.
5.1.    For Cause or Without Good Reason.
(a)    The Executive’s employment hereunder may be terminated by the Company for
Cause or by the Executive without Good Reason. If the Executive’s employment is
terminated by the Company for Cause or by the Executive without Good Reason
during the Employment Term, the Executive shall be entitled to receive:
(i)    any accrued but unpaid Base Salary and accrued but unused vacation, which
amounts shall be paid on the next scheduled pay date following the Termination
Date (as defined below) in accordance with the Company’s customary payroll
procedures (or such earlier date required by applicable law);
(ii)    any earned but unpaid Annual Bonus with respect to the calendar or
fiscal year ending immediately preceding the Termination Date, which shall be
paid on the otherwise applicable payment date except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement;
(iii)    reimbursement for unreimbursed business expenses properly incurred by
the Executive, which shall be subject to and paid in accordance with the
Company’s expense reimbursement policy and the terms of this Agreement; and
(iv)    such employee benefits (including equity compensation), if any, to which
the Executive may be entitled under the express provisions of the Employee
Benefit

4



--------------------------------------------------------------------------------




Plans as of the Termination Date; provided, however, that, in no event shall the
Executive be entitled to any payments in the nature of severance or termination
payments except as specifically provided herein.
Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts.”
(b)    For purposes of this Agreement, “Cause” shall mean:
(i)    the Executive’s willful and continued failure to perform substantially
his duties with the Company and its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness);
(ii)    the Executive’s willful engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or any
of its affiliates; or
(iii)     the Executive’s material breach of any obligation under this
Agreement.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon lawful authority given pursuant to a
resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.
Termination of the Executive’s employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that the Executive has engaged in the conduct described in any of
clauses (i)‑(iii) above. Except for a failure, breach or refusal which, by its
nature, cannot reasonably be expected to be cured, the Executive shall have ten
(10) business days from the delivery date of the Notice of Termination within
which to cure any acts constituting Cause. The Company may place the Executive
on paid leave for up to 60 days while it is determining whether there is a basis
to terminate the Executive’s employment for Cause. Such paid leave will not
constitute Good Reason.
(c)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive’s written consent:
(i)    a reduction in the Executive’s Base Salary, unless such reduction is less
than or equal to five percent (5%);

5



--------------------------------------------------------------------------------




(ii)    a permanent relocation of the Executive’s principal place of employment
by more than 50 miles from the location in effect immediately prior to such
relocation;
(iii)    any material breach by the Company of any material provision of this
Agreement;
(iv)    the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law; or
(v)    a material diminution in the nature or scope of the Executive’s authority
or responsibilities from those applicable to the Executive as of the Effective
Date (or as modified thereafter consistent with this Agreement).
The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within ninety (90) days of the
initial existence of such grounds and the Company has had at least thirty (30)
days from the date on which such notice is provided to cure such circumstances.
If the Executive does not deliver a Notice of Termination for Good Reason within
thirty (30) days after such cure period, then the Executive will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.
5.2.    Without Cause or for Good Reason. The Employment Term and the
Executive’s employment hereunder may be terminated (i) by the Executive for Good
Reason or (ii) by the Company without Cause (other than on account of the
Executive’s death or Disability). In the event of such termination of employment
during the Employment Term, the Executive shall be entitled to receive the
Accrued Amounts and, subject to the Executive’s compliance with Sections 6 ‑ 9
of this Agreement and satisfaction of the Release Requirements (as defined
below) as of the Payment Date (as defined below), the following:
(a)    An amount equal to the sum of the following: (i) two (2) times the sum of
the Executive’s Base Salary for the year in which the Termination Date occurs;
plus, (ii) one (1) times the greater of (1) the Executive’s Annual Bonus
received for the immediately preceding year or (2) the Executive’s target bonus,
if any, for year in which such termination occurs. Such amount shall be paid (A)
in substantially equal monthly installments beginning on the sixtieth (60th) day
following the Termination Date (the “Payment Date”) and continuing through the
Restricted Period (as defined in Section 7.2)) and (B) such amount less the
aggregate payments made pursuant to clause (A) in a lump sum within ten (10)
days following the end of the Restricted Period;
(b)    six (6) months of outplacement services in an amount not to exceed
$25,000 by an outplacement firm selected by the Company to assist the Executive
in search of a new position commencing as of the Payment Date;
(c)    if the Executive timely and properly elects continuation coverage under
the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall

6



--------------------------------------------------------------------------------




reimburse the Executive for the monthly COBRA premium paid by the Executive for
himself and his dependents. Any such reimbursement for the period prior to the
Payment Date shall be paid to the Executive in a lump sum on the Payment Date
and any reimbursement for any month (or portion thereof) on and after the
Payment Date shall be paid to the Executive on the tenth day of the month
immediately following the month in which the Executive timely remits the premium
payment. The Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the 24‑month anniversary of the Termination Date; (ii) the date
the Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer. Notwithstanding the foregoing, if the
Company’s making payments under this Section 5.2(c) would violate the
nondiscrimination rules applicable to non‑grandfathered group health plans, or
result in the imposition of penalties under the Patient Protection and
Affordable Care Act of 2010 and the related regulations and guidance promulgated
thereunder (the “PPACA”), the parties agree to reform this Section 5.2(c) in a
manner as is necessary to comply with the PPACA; and
(d)    notwithstanding any provision to the contrary in any option agreement,
restricted stock agreement, plan or other agreement relating to equity-based
compensation, all outstanding equity-based compensation, including, but not
limited to, units, stock options, incentive stock options, performance shares,
stock appreciation rights and restricted stock, granted to the Executive
(including any supplemental matching contributions pursuant to the Company’s
deferred compensation plan (the “401(k) Make‑up Plan”)) shall become fully
vested as of the Payment Date and, to the extent applicable, exercisable for the
remainder of their full term and otherwise will be paid or settled in accordance
with their terms; provided, however, that (i) any settlement or payment
provisions of such awards that are set forth in the applicable award agreement
and other applicable governing documents and that are required under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
shall remain in effect and shall not be accelerated or further deferred in
violation of Section 409A of the Code (“Section 409A”) and (ii) the payment of
any performance-based awards intended to comply with the performance-based
compensation requirements of Section 162(m) of the Code shall be made at the end
of the applicable performance period, with the amount (if any) paid to be based
on the level of achievement of the performance goal or goals.
If the Release Requirements are not satisfied as of the Payment Date, the
Executive will not be entitled to any payments or benefits pursuant this
Agreement other than the Accrued Amounts. In the event that a payment or benefit
is not subject to Section 409A of the Code, the Company, in its sole discretion,
may accelerate the Payment Date with respect to such payment or benefit and such
accelerated date shall be the Payment Date for all purposes of this Agreement
with respect to such payment or benefit.
For purposes of this Agreement, the “Release Requirements” shall be satisfied as
of any date if, as of such date, (I) the Executive has executed and returned to
the Company of a release of claims, in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
“Release”), with such form including provisions requiring, among other things,
the Executive to cooperate with it in future litigation or similar proceedings
and clauses protecting the Company from the Executive’s disparagement of it, or
the Executive’s future efforts

7



--------------------------------------------------------------------------------




to secure employment with it, (II) any applicable revocation period has expired,
(III) the Executive has not revoked the Release, and (IV) the Release is
effective as of such date.
5.3.    Death or Disability.
(a)    The Executive’s employment hereunder shall terminate automatically upon
the Executive’s death during the Employment Term (without regard to any Notice
of Termination), and the Company may terminate the Executive’s employment on
account of the Executive’s Disability.
(b)    If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death, the Executive or the Executive’s estate and/or
beneficiaries, as the case may be, shall be entitled to receive the Accrued
Amounts and, notwithstanding any provision to the contrary in any option
agreement, restricted stock agreement, plan or other agreement relating to
equity-based compensation, all outstanding equity-based compensation, including,
but not limited to, units, stock options, incentive stock options, performance
shares, stock appreciation rights and restricted stock, granted to the Executive
(including any matching contributions pursuant to the 401(k) Make‑up Plan) shall
become fully vested and, to the extent applicable, exercisable for the remainder
of their full term and otherwise will be paid or settled in accordance with
their terms; provided, however, that (i) any settlement or payment provisions of
such awards that are set forth in the applicable award agreement and other
applicable governing documents and that are required under Section 409A shall
remain in effect and shall not be accelerated or further deferred in violation
of Section 409A.
(c)    If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s Disability, the Executive shall be entitled to
receive the Accrued Amounts and, subject to the Executive’s compliance with
Sections 6-9 of this Agreement, the following:
(i)    An amount equal to the one (1) times the Executive’s Base Salary for the
year in which the Termination Date occurs, which amount shall be paid (A) in
substantially equal monthly installments beginning on the Payment Date and
continuing through the Restricted Period and (B) such amount less the aggregate
payments made pursuant to clause (A) in a lump sum within ten (10) days
following the end of the Restricted Period; and
(ii)    notwithstanding any provision to the contrary in any option agreement,
restricted stock agreement, plan or other agreement relating to equity-based
compensation, all outstanding equity-based compensation, including, but not
limited to, units, stock options, incentive stock options, performance shares,
stock appreciation rights and restricted stock, granted to the Executive
(including any matching contributions pursuant to the 401(k) Make‑up Plan) shall
become fully vested and, to the extent applicable, exercisable for the remainder
of their full term and otherwise will be paid or settled in accordance with
their terms; provided, however, that (i) any settlement or payment provisions of
such awards that are set forth in the applicable award agreement and other
applicable governing documents and that are required under Section 409A shall
remain in effect and shall not be accelerated or further deferred in violation
of Section 409A.

8



--------------------------------------------------------------------------------




Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.
(d)    For purposes of this Agreement, “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities under this Agreement for one hundred eighty (180)
days out of any three hundred sixty‑five (365) day period. Any question as to
the existence of the Executive’s Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Executive shall be final and conclusive for all
purposes of this Agreement.
5.4.    Change in Control. Notwithstanding any other provision contained herein
other than Section 5.10, if the Executive’s employment hereunder is terminated
during the Employment Term and during the Change in Control Period (i) by the
Executive for Good Reason or (ii) by the Company without Cause (other than on
account of the Executive’s death or Disability), the Executive shall be entitled
to the Accrued Amounts and, subject to the Executive’s compliance with Sections
6-9 of this Agreement and satisfaction of the Release Requirements as of the
Payment Date, the Executive shall be entitled to receive the following:
(a)    An amount equal to the sum of the following: (i) three (3) times the sum
of the Executive’s Base Salary for the year in which the Termination Date occurs
(or if greater, the year immediately preceding the year in which the Change in
Control occurs), plus (ii) one (1) times the greater of (i) the Executive’s
Annual Bonus received for the immediately preceding year or (ii) the Executive’s
target bonus, if any, for the year in which the Termination Date occurs. Such
amount shall be paid (A) in substantially equal monthly installments beginning
on the Payment Date and continuing through the Restricted Period and (B) such
amount less the aggregate payments made pursuant to clause (A) in a lump sum
within ten (10) days following the end of the Restricted Period;
(b)    If the Executive timely and properly elects continuation coverage under
COBRA, the Company shall reimburse the Executive for the monthly COBRA premium
paid by the Executive for himself and his dependents. Such reimbursement shall
be paid to the Executive on the tenth day of the month immediately following the
month in which the Executive timely remits the premium payment. Any such
reimbursement for the period prior to the Payment Date shall be paid to the
Executive in a lump sum on the Payment Date and any reimbursement for any month
(or portion thereof) on and after the Payment Date shall paid to the Executive
on the tenth day of the month immediately following the month in which the
Executive timely remits the premium payment. Executive shall be eligible to
receive such reimbursement until the earliest of: (i) the 24‑month anniversary
of the Termination Date; (ii) the date the Executive is no longer eligible to
receive COBRA continuation coverage; and (iii) the date on which the Executive
receives substantially similar coverage from another employer. Notwithstanding
the foregoing, if the

9



--------------------------------------------------------------------------------




Company’s making payments under this Section 5.4(b) would violate the
nondiscrimination rules applicable to non‑grandfathered plans, or result in the
imposition of penalties under the PPACA, the parties agree to reform this
Section 5.4(b) in a manner as is necessary to comply with the PPACA; and
(c)    notwithstanding any provision to the contrary in any option agreement,
restricted stock agreement, plan or other agreement relating to equity-based
compensation, upon a Change in Control, all outstanding equity-based
compensation, including, but not limited to, units, stock options, incentive
stock options, performance shares, stock appreciation rights and restricted
stock, granted to the Executive (including any supplemental matching
contributions pursuant to the 401(k) Make‑up Plan) shall become fully vested
and, to the extent applicable, exercisable for the remainder of their full term
and otherwise will be paid or settled in accordance with their terms; provided,
however, that (i) any settlement or payment provisions of such awards that are
set forth in the applicable award agreement and other applicable documents and
that are required under Section 409A shall remain in effect and shall not be
accelerated or further deferred in violation of Section 409A.
If the Release Requirements are not satisfied as of the Payment Date, the
Executive will not be entitled to any payments or benefits pursuant this
Agreement other than the Accrued Amounts.
For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following after the Effective Date:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of 50% or more of the total
fair market value of the outstanding equity securities of the Company (the “FMV
Outstanding Equity”) or total voting power of the then outstanding equity
securities of the Company (the “Outstanding Voting Equity”); provided, however,
that, a Change in Control shall not occur if any person (or more than one person
acting as a group) owns more than 50% of the FMV Outstanding Equity or the
Outstanding Voting Equity and acquires additional FMV Outstanding Equity or the
Outstanding Voting Equity;
(ii)    a Person acquires (or has acquired during the twelve‑month period ending
on the date of the most recent acquisition) ownership of the Company’s equity
possessing 30% or more of the FMV Outstanding Equity or Outstanding Voting
Equity;
(iii)    the individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board. Any individual becoming a director subsequent to the date hereof whose
election is approved by a vote of at least a majority of the directors then
comprising the Incumbent Board will be considered a member of the Incumbent
Board as of the date hereof, but any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents

10



--------------------------------------------------------------------------------




by or on behalf of a Person other than the Incumbent Board will not be deemed a
member of the Incumbent Board as of the date hereof; or
(iv)    the consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
FMV Outstanding Equity and Outstanding Voting Equity immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 66.7%
of, respectively, the then FMV Outstanding Equity and the then Outstanding
Voting Equity, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the FMV Outstanding Equity and the Outstanding Voting Equity, as
the case may be; (ii) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 40% or more of, respectively, the then outstanding
FMV Outstanding Equity resulting from such Business Combination or the combined
voting power of the then Outstanding Voting Equity of such entity except to the
extent that such ownership existed prior to the Business Combination; and (iii)
at least a majority of the members of the Board resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.
5.5.    Retirement of Executive. If the Employment Term extends beyond the third
anniversary of the Effective Date, then, after the third anniversary of the
Effective Date, in the event the Executive is fifty‑five (55) years or older and
the Executive’s employment is terminated by the Executive during the Employment
Term under Section 5.1 or by either party under Section 5.2 of this Agreement,
the Executive will be (a) eligible for continued post‑retirement vesting of the
unvested awards granted to the Executive under the Company’s equity compensation
plans which remain outstanding and unvested at the Termination Date after the
application of applicable provisions of this Agreement, and (b) eligible for
accelerated vesting of unvested matching contributions under the 401(k) Make‑Up
Plan. The vesting under clauses (a) and (b) of this Section 5.5 will be in
accordance with the retirement matrix (the “Retirement Matrix”) attached to this
Agreement. The right to accelerated or continued vesting is subject to
satisfaction of the Release Requirements and the Executive’s obligations to
comply with all post‑employment obligations under this Agreement.
5.6.    Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 24. The Notice of
Termination shall specify:
(a)    the termination provision of this Agreement relied upon;

11



--------------------------------------------------------------------------------




(b)    to the extent applicable, the facts and circumstances claimed to provide
a basis for termination of the Executive’s employment under the provision so
indicated; and
(c)    the applicable Termination Date.
5.7.    Termination Date. The Executive’s “Termination Date” shall be:
(a)    if the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;
(b)    if the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;
(c)    if the Company terminates the Executive’s employment hereunder for Cause
that is uncured or uncurable (in either case within the reasonable discretion of
the Board), the date the Notice of Termination is delivered to the Executive;
(d)    if the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 60 days following the date on which the Notice of Termination is delivered;
and
(e)    if the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Notice of Termination, which shall be no less
than 60 days following the date on which the Notice of Termination is delivered
and, in the case of termination for Good Reason, otherwise in accordance with
Section 5.2.
5.8.    Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, any amounts
payable pursuant to this Section 5 shall not be reduced by compensation the
Executive earns on account of employment with another employer.
5.9.    Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign effective on
the Termination Date from all positions that the Executive holds as an officer
or member of the Board (or a committee thereof) of the Company or any of its
affiliates.
5.10.    Section 280G. Notwithstanding anything to the contrary in this
Agreement, this Section 5.10 shall apply in the event of (i) a “change in the
ownership or effective control” of the Company or (ii) a “change in the
ownership of a substantial portion of the assets” of the Company, each within
the meaning of Section 280G of the Code (collectively, an “Excise Tax Event”).
If, as a result of an Excise Tax Event, any payments and benefits provided for
in this Agreement, together with any other payments and benefits which the
Executive has the right to receive from the Company or any of its affiliates,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the payments and benefits provided for in this Agreement shall be
either (a)

12



--------------------------------------------------------------------------------




reduced (but not below zero) so that the present value of such total amounts and
benefits received by the Executive from the Company and its affiliates will be
one dollar ($1.00) less than three times the Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by the Executive shall be subject to the excise
tax imposed by Section 4999 of the Code or (b) paid in full, whichever produces
the better net after‑tax position to the Executive (taking into account any
applicable excise tax under Section 4999 of the Code and any other applicable
taxes). The reduction of payments and benefits hereunder, if applicable, shall
be made in the following order: (1) by reducing the amounts of any payments or
benefits that would not constitute deferred compensation under Section 409A, to
the extent necessary to decrease the payments subject to the Excise Tax, as
agreed by the Company and the Executive; (2) next, by reducing, payments or
benefits to be paid in cash hereunder and that constitute deferred compensation
under Section 409A in the order in which such payment or benefit would be paid
or provided (beginning with such payment or benefit that would be made last in
time and continuing, to the extent necessary, through to such payment or benefit
that would be made first in time); and (3) finally, by reducing any non-cash or
in-kind benefit to be provided hereunder and that constitute deferred
compensation under Section 409A in a similar order to that described in clause
(2). The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times the Executive’s base amount, then the Executive shall immediately repay
such excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 5.10 shall require the Company to be responsible for, or
have any liability or obligation with respect to, the Executive’s excise tax
liabilities under Section 4999 of the Code.
5.11.    Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive’s cooperation in the future. Accordingly, following the termination of
the Executive’s employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Base Salary on the Termination Date, unless such time is as a
witness in a legal proceeding, in which case the Company will only pay costs and
expenses as permitted by law.
6.    Confidential Information. The Executive recognizes that the nature of the
Executive’s services are such that the Executive will have access to information
that constitutes trade secrets, is of a confidential nature, is of great value
to the Company and its subsidiaries and affiliates (collectively, the “Company
Group”) or is the foundation on which the business of the Company is predicated
(“Confidential Information”). The Executive agrees, during his employment and
thereafter, not to disclose to any person other than the Company Group’s
employees or the Company Group’s legal counsel or other parties authorized by
the Company Group to receive

13



--------------------------------------------------------------------------------




confidential information nor use for any purpose, other than the performance of
this Agreement, any Confidential Information. Confidential Information includes
data or material (regardless of form) which is: (a) a trade secret; (b)
provided, disclosed or delivered to Executive by the Company, any officer,
director, employee, agent, attorney, accountant, consultant or other person or
entity employee by the Company in any capacity, any customer, borrower or
business associate of the Company Group or any public authority having
jurisdiction over the Company Group of any business activity conducted by the
Company Group; or (c) produced, developed, obtained or prepared by or on behalf
of the Executive or the Company Group (whether or not such information was
developed in the performance of this Agreement) with respect to the Company
Group or any assets, business activities, officers, directors, employees,
borrowers or customers of the foregoing. However, Confidential Information will
not include any information, data or material which at the time of disclosure or
use was generally available to the public other than by a breach of this
Agreement, was available to the party to whom disclosed on a non‑confidential
basis by disclosure or access provided by the Company Group or a third party, or
was otherwise developed or obtained independently by the person to whom
disclosed without a breach of this Agreement. On request by the Company, the
Company will be entitled to a copy of any Confidential Information in the
possession of the Executive. The provisions of this Section 6 will survive the
termination, expiration or cancellation of Executive’s employment. The Executive
will deliver to the Company all originals and copies of the documents or
materials containing Confidential Information. The Executive further agrees that
if the Executive executes additional Company policies or agreements to protect
the Company’s Confidential Information, this Agreement shall be read in
conjunction with any such policies or Agreements to provide the broadest and
greatest protection to the Company’s Confidential Information.
7.    Restrictive Covenants.
7.1.    Acknowledgment. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company Group. The Executive understands and acknowledges that the intellectual
services he provides to the Company Group are unique, special or extraordinary.
The Executive further understands and acknowledges that the Company Group’s
ability to reserve these for the exclusive knowledge and use of the Company
Group is of great competitive importance and commercial value to the Company
Group, and that improper use or disclosure by the Executive is likely to result
in unfair or unlawful competitive activity.
7.2.    Noncompetition. The Executive covenants and agrees that for a period of
twelve (12) consecutive months after the Executive’s termination of employment
pursuant to Sections 5.2, 5.3(c) or 5.4 (the “Restricted Period”), the Executive
will not without the express written consent of the Board, be employed by, serve
as a consultant to, or otherwise assist or directly or indirectly provide
services to a Competitor (defined below) if the services that the Executive is
to provide to the Competitor are the same as, or substantially similar to, any
of the services that the Executive provided to the Company or its affiliates,
and such services are to be provided with respect to any location in which the
Company or any of its affiliates had material operations on the Termination Date
or with respect to any location in which the Company or any of its affiliate
had, as of the Termination Date, devoted material resources to establishing
operations. For purposes of

14



--------------------------------------------------------------------------------




this Agreement, the term “Competitor” means any enterprise (including a person,
firm or business, whether or not incorporated) which is a member of the
Company’s peer group for purposes of determining the Company's executive
compensation and/or performance for the year in which the Termination Date
occurs. Nothing in this Section 7.2 shall be construed as limiting the
Executive’s duty of loyalty to the Company while he is employed by the Company,
or any other duty he may otherwise have to the Company while he is employed by
the Company.
7.3.    Non‑solicitation of Employees. The Executive covenants and agrees that
during the Executive’s employment and for a period of twelve (12) consecutive
months after the termination of the Executive’s employment for any reason,
whether such termination occurs at the insistence of the Company or the
Executive (for whatever reason), the Executive shall not, individually or
jointly with others, directly or indirectly recruit, hire, encourage, or attempt
to recruit or hire, or by assisting others, any employees of the Company Group
with whom the Executive worked, had business contact, or about whom the
Executive gained non‑public or Confidential Information (hereinafter, “Company
Group’s employees or former employees”), nor shall the Executive contact or
communicate with same for the purpose of inducing, assisting, encouraging and/or
facilitating the Company Group’s employees to terminate their employment with
the Company Group or find employment or work with another person or entity.
Additionally, the Executive shall not provide or pass along to any person or
entity the name, contact and/or background information about any of the Company
Group’s employees or provide references or any other information about them.
Additionally, the Executive shall not provide or pass along to the Company
Group’s employees any information regarding potential jobs or entities or
persons to work for, including but not limited to, job openings, job postings,
or the names or contact information of individuals or companies hiring people or
accepting job applications. Further, the Executive shall not offer employment to
or work to any employees of the Company Group’s employees or former employees.
For purposes of this covenant “employees” shall refer to employees of the
Company Group that Executive supervised, was supervised by or otherwise worked
with in any capacity during the six (6) months prior to termination of the
Executive’s employment.
7.4.    Non‑solicitation of Customers. The Executive understands and
acknowledges that because of the Executive’s experience with and relationship to
the Company Group, he will have access to and learn about much or all of the
Company Group’s customer information and goodwill. “Customer Information”
includes, but is not limited to, names, phone numbers, addresses, e‑mail
addresses, order history, order preferences, chain of command, pricing
information and other information identifying facts and circumstances specific
to the customer and relevant to the oilfield services industry. The Executive
understands and acknowledges that loss of this customer relationship and/or
goodwill will cause significant and irreparable harm to the Company. The
Executive agrees and covenants, that during the Executive’s employment with the
Company and for a period of twelve (12) consecutive months after the termination
of the Executive’s employment for any reason, not to directly or indirectly
solicit, contact (including but not limited to e‑mail, regular mail, express
mail, telephone, fax, and instant message), attempt to contact or meet with the
Company’s current customers for purposes of offering or accepting goods or
services similar to or competitive with those offered by the Company.
This restriction shall only apply to:

15



--------------------------------------------------------------------------------




(a)    Customers or prospective customers the Executive contacted in any way
during the last twelve (12) months of employment.
(b)    Customers about whom the Executive has trade secret or confidential
information.
(c)    Customers who became customers during the Executive’s employment with the
Company.
(d)    Customers about whom the Executive has information that is not available
publicly.
7.5.    Reasonableness. The Company and the Executive have attempted to specify
a reasonable period of time and reasonable restrictions to which the provisions
of this Section 7 shall apply. The Company and the Executive agree, however,
that if a court or agency of competent jurisdiction determines that any of the
terms of this Section 7 are not enforceable because they are overbroad or for
any other reason, the provisions of this Section 7 shall be reformed and
modified to reflect restrictions that are determined to be reasonable by such
court or agency of competent jurisdiction.
8.    Non‑disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company Group or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties. This Section 8 does not, in any way, restrict or impede the
Executive from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation or order. The Executive shall promptly provide written
notice of any such order to the Company’s General Counsel. The Company agrees
and covenants that it shall cause its officers and directors to refrain from
making any defamatory or disparaging remarks, comments or statements concerning
the Executive to any third parties.
9.    Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company Group.
10.    Remedies. In the event of a breach or threatened breach by the Executive
of Sections 6 ‑ 9 of this Agreement, the Executive hereby consents and agrees
that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The

16



--------------------------------------------------------------------------------




aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.
11.    Arbitration. The Company and the Executive mutually consent to the final
resolution by binding arbitration in Oklahoma County, Oklahoma, of any and all
claims or disputes the Company may have against or with the Executive, and/or
the Executive may have against or with Company. Arbitration shall be
administered exclusively by American Arbitration Association and shall be
conducted consistent with the rules, regulations and requirements thereof for
employment disputes as well as any requirements imposed by state law. Any
arbitral award determination shall be final and binding upon the Parties.
Notwithstanding the foregoing, expressly excluded from Arbitration are any
claims the Executive may have for workers’ compensation benefits or unemployment
compensation benefits. Also excluded are claims for declaratory relief or
injunctive relief arising from alleged unfair competition or solicitation, theft
of trade secrets or business property, or the enforceability or breach of
restrictive covenants.
12.    Proprietary Rights.

17



--------------------------------------------------------------------------------




12.1.    Work Product. The Executive acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by the Executive
individually or jointly with others during the period of his employment by the
Company and relating in any way to the business or contemplated business,
research or development of the Company (regardless of when or where the Work
Product is prepared or whose equipment or other resources is used in preparing
the same) and all printed, physical and electronic copies, all improvements,
rights and claims related to the foregoing, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations‑in‑part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of the Company.
12.2.    Work Made for Hire; Assignment. The Executive acknowledges that, by
reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is “work made for hire” as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not
apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company’s rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.
12.3.    Further Assurances; Power of Attorney. During and after his employment,
the Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive’s behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

18



--------------------------------------------------------------------------------




12.4.    No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
him by the Company.
13.    Exit Obligations. Upon voluntary or involuntary termination of the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company Group property and all Company Group documents and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or Work Product,
that are in the possession or control of the Executive, whether they were
provided to the Executive by the Company Group or any of its business associates
or created by the Executive in connection with his employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non‑Company Group devices, networks, storage
locations and media in the Executive’s possession or control.
14.    Publicity. The Executive hereby irrevocably consents to any and all uses
and displays, by the Company Group and its agents, representatives and
licensees, of the Executive’s name, voice, likeness, image, appearance and
biographical information in, on or in connection with any pictures, photographs,
audio and video recordings, digital images, websites, television programs and
advertising, other advertising and publicity, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company Group (“Permitted Uses”) without further
consent from or royalty, payment or other compensation to the Executive. The
Executive hereby forever waives and releases the Company Group and its
directors, officers, employees and agents from any and all claims, actions,
damages, losses, costs, expenses and liability of any kind, arising under any
legal or equitable theory whatsoever at any time during or after the period of
his employment by the Company, arising directly or indirectly from the Company
Group’s and its agents’, representatives’ and licensees’ exercise of their
rights in connection with any Permitted Uses.
15.    Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Oklahoma without regard to
conflicts of law principles; provided, however, that any provisions relating to
equity compensation shall also be subject to any federal or state securities
laws that may be applicable and the rules of any stock exchange on which the
relevant equity is listed for trading. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in Oklahoma County, Oklahoma, or in arbitration located in
Oklahoma County, Oklahoma. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and/or arbitration and waive the defense
of inconvenient forum to the maintenance of any such action or proceeding in
such venue.
16.    Entire Agreement. Unless specifically provided or stated herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous

19



--------------------------------------------------------------------------------




understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter. Without limiting the generality of
the foregoing, the parties specifically acknowledge that this Agreement
supersedes any agreements the Executive had with the Company or Chesapeake
Operating, Inc. and any of their respective affiliates or predecessors relating
to the subject matter hereof. The parties mutually agree that the Agreement can
be specifically enforced in court and can be cited as evidence in legal
proceedings alleging breach of the Agreement.
17.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by an executive officer of the Company. No waiver by
either of the parties of any breach by the other party hereto of any condition
or provision of this Agreement to be performed by the other party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.
18.    Severability. Should any provision of this Agreement be held by a court
or arbitrator of competent jurisdiction to be enforceable only if modified, or
if any portion of this Agreement shall be held as unenforceable and thus
stricken, such holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding upon the parties
with any such modification to become a part hereof and treated as though
originally set forth in this Agreement.
The parties further agree that any such court or arbitrator is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
law.
The parties expressly agree that this Agreement as so modified by the court or
arbitrator shall be binding upon and enforceable against each of them. In any
event, should one or more of the provisions of this Agreement be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had not
been set forth herein.
19.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any Section or
paragraph.
20.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
21.    Section 409A.

20



--------------------------------------------------------------------------------




21.1.    General Compliance. This Agreement is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short‑term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non‑compliance with Section 409A.
21.2.    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six‑month anniversary of the Termination Date (the
“Specified Employee Payment Date”) or, if earlier, on the Executive’s death. The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Executive’s separation from service occurs shall be paid to
the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.
21.3.    Reimbursements. To the extent required by Section 409A, each
reimbursement or in‑kind benefit provided under this Agreement shall be provided
in accordance with the following:
(a)    the amount of expenses eligible for reimbursement, or in‑kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in‑kind benefits to be provided, in any other calendar year;
(b)    any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and
(c)    any right to reimbursements or in‑kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.
21.4.    Anti-Substitution. Notwithstanding any other provision of this
Agreement to the contrary, if any payment or benefit provided pursuant to the
terms of this Agreement is a direct payment or a substitute or replacement for a
right to payment that constitutes nonqualified

21



--------------------------------------------------------------------------------




deferred compensation within the meaning of Section 409A, including, to the
extent applicable, amounts payable under another plan or agreement between the
employee and the Company or any of its affiliates or predecessors (the
“Protected Amount”) the then applicable payment or benefit to be paid or
provided under this Agreement shall be paid or provided at the same time and in
the same form as the corresponding Protected Amount.
22.    Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to, the
Executive’s subsequent, anticipated or possible future employer.
23.    Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.
24.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):
If to the Company:
Seventy Seven Energy Inc.
c/o General Counsel
777 N.W. 63rd Street
Oklahoma City, OK 73116


If to the Executive:


The Executive’s most recent home address on file with the Company.
25.    Representations of the Executive. The Executive represents and warrants
to the Company that:

22



--------------------------------------------------------------------------------




25.1.    The Executive’s acceptance of continued employment with the Company and
the performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.
25.2.    The Executive’s acceptance of continued employment with the Company and
the performance of his duties hereunder will not violate any non‑solicitation,
non‑competition or other similar covenant or agreement of a prior employer.
26.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.
27.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
28.    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.






[SIGNATURE PAGE FOLLOWS]



23



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SEVENTY SEVEN ENERGY INC.
August 1, 2014
/s/ Cary D. Baetz
 
Cary D. Baetz
 
Chief Financial Officer and Treasurer







EXECUTIVE




August 1, 2014
/s/ Jerry L. Winchester
 
Jerry L. Winchester
 
President and Chief Executive Officer




24



--------------------------------------------------------------------------------




Retirement Matrix


Service Years*
<55
55‑59
60‑64
>=65
0‑5
0%
0%
0%
0%
5‑10
0%
60%
80%
100%
10‑15
0%
80%
100%
100%
15‑20
0%
100%
100%
100%
20+
0%
100%
100%
100%

*Service Years shall be deemed to include years of active employment with the
Company, Chesapeake Operating, Inc. and any of their affiliates or predecessors.



25

